Name: Second Council Directive 65/264/EEC of 13 May 1965 implementing in respect of the film industry the provisions of the General Programmes for the abolition of restrictions on freedom of establishment and freedom to provide services
 Type: Directive
 Subject Matter: employment;  communications;  culture and religion;  trade
 Date Published: 1965-05-19

 Avis juridique important|31965L0264Second Council Directive 65/264/EEC of 13 May 1965 implementing in respect of the film industry the provisions of the General Programmes for the abolition of restrictions on freedom of establishment and freedom to provide services Official Journal 085 , 19/05/1965 P. 1437 - 1439 Finnish special edition: Chapter 6 Volume 1 P. 0041 Danish special edition: Series I Chapter 1965-1966 P. 0055 Swedish special edition: Chapter 6 Volume 1 P. 0041 English special edition: Series I Chapter 1965-1966 P. 0062 Greek special edition: Chapter 06 Volume 1 P. 0058 Spanish special edition: Chapter 06 Volume 1 P. 0063 Portuguese special edition Chapter 06 Volume 1 P. 0063 SECOND COUNCIL DIRECTIVE of 13 May 1965 implementing in respect of the film industry the provisions of the General Programmes for the abolition of restrictions on freedom of establishment and freedom to provide services (65/264/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, an in particular Articles 54 (2) and (3) and 63 (2) thereof; Having regard to the General Programme for the abolition of restrictions on freedom of establishment,(1) and in particular Title IV A thereof; Having regard to the General Programme for the abolition of restrictions on freedom to provide services,(2) and in particular Title V C (c) thereof; Having regard to the first Directive (3) concerning the film industry, adopted by the Council on 15 October 1963; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (4); Having regard to the Opinion of the Economic and Social Committee (5); Whereas, in accordance with Title IV A of the General Programme for the abolition of restrictions on freedom of establishment, restrictions on the opening of cinemas specialising exclusively in the exhibition of foreign films in the language of their country of origin must be abolished by the end of the second year of the second stage of the transitional period; Whereas, in accordance with Title V C (c) of the General Programme for the abolition of restrictions on freedom to provide services, the problems presented by the achievement of a common market in the film industry must be solved progressively before the end of the transitional period ; whereas, with a view to the achievement of such a common market, and taking into account that part of the transitional period which has already elapsed, it is desirable that certain restrictions still remaining after adoption of the Council Directive of 15 October 1963 be abolished ; whereas, of these restrictions, those relating to the importation and to the exhibition of films considerably restrict movement of films within the Community ; whereas, since these restrictions are alike in their effects on such movement, they should be abolished simultaneously; Whereas the dubbing of films can be carried out satisfactorily in the exporting country and whereas therefore the requirement that films having the nationality of a Member State must be dubbed in the country of exhibition is no longer justified; Whereas the conditions of establishment must not be distorted by aids granted by the Member State of origin of any beneficiary under this Directive; HAS ADOPTED THIS DIRECTIVE: Article 1Member States shall abolish, in respect of the natural persons and companies or firms covered by Title I of the General Programmes for the abolition of restrictions on freedom of establishment and freedom to provide services (hereinafter called "beneficiaries"), the restrictions referred to in Title III of those Programmes affecting the film industry and relating to: (a) the opening of cinemas specialising exclusively in the exhibition of foreign films in the language of their country of origin, with or without subtitles; (b) import quotas and screen quotas; (c) the dubbing of films. (1) OJ No 2, 15.1.1962, p. 36/62. (2) OJ No 2, 15.1.1962, p. 32/62. (3) OJ No 159, 2.11.1963, p. 2661/63. (4) OJ No 20, 6.2.1965, p. 265/65. (5) OJ No 194, 27.11.1964, p. 3243/64 Article 2For the purpose of this Directive, a film shall be regarded as having the nationality of one or more Member States where it satisfies the provisions of Articles 3 and 4 of the first Directive concerning the film industry, adopted by the Council on 15 October 1963. Article 3Article 1 (a) shall not apply in Member States in which films are usually shown in the language of their country of origin. Article 4The opening of a specialist cinema in a Member State shall not entitle any other Member State to grant any direct or indirect aid, whether financial or other, which would have the effect of distorting the conditions of establishment. In particular, no such aid shall be granted for: - the construction, reconstruction or modernisation of any cinema; - the execution of work in connection with safety, hygiene or technical improvements; - the purchasing of equipment; - the renting of full-length films; - the covering of risks or trading losses. Any and every kind of aid available in the Member State in question for the opening of a specialist cinema shall be available without discrimination to operators who are nationals of other Member States of the Community. Beneficiaries from Member States shall in no instance be treated less favourably than natural persons or companies or firms from third countries. Article 5A Member State which, on the day of notification of this Directive, requires cinemas to set aside a minimum number of days per calendar year for the exhibition of domestic films (screen quota) shall, by 31 December 1966 at the latest, allow films having the nationality of one or more Member States to be included in the quota under the same conditions as those applicable to domestic films. That Member State may increase the number of days comprising its screen quota so as to allow for the inclusion of films from other countries. Member States which, on the day of notification of this Directive, do not impose screen quotas, may introduce such quotas provided that they are also applicable to films having the nationality of other Member States. Screen quotas shall not be applied to the specialist cinemas referred to in Article 1 (a). Article 6The Council, acting on a proposal from the Commission and at the request of a Member State, may, by a qualified majority, authorise that State to impose limits on the exhibition, whether in specialist or in non-specialist cinemas, of foreign films in the language of their country of origin where such language is that of the region in which the cinema is situated. Article 7Import quotas for films having the nationality of one or more Member States shall be abolished by 31 December 1966 at the latest. The Federal Republic of Germany shall, however, during the transitional period, retain the power to limit the importation of films having the nationalty of one or more Member States and in respect of which the national censorship authority has granted a certificate more than four years before the date on which the application to import is submitted to the competent authorities. Abolition of import quotas gives the right to import prints, dupes an advertising material without restriction. Article 8Provisions requiring that the dubbing of films must take place in the importing country shall, by 31 December 1966 at the latest, be repealed in respect of films having the nationality of one or more Member States. Article 9Member States shall adopt the measures necessary to comply with this Directive within six months of its notification and shall forthwith inform the Commission thereof. Article 10This Directive is addressed to the Member States. Done at Brussels, 13 May 1965. For the Council The President M. COUVE DE MURVILLE